Title: To Benjamin Franklin from Marc-Antoine-Maximilien-Cesar Le Francq, 20 December 1778
From: Le Francq, Marc-Antoine-Maximilien-Cesar
To: Franklin, Benjamin


Monseigneur
Montreuil sur mer ce 20. Xbre. 1778.
échapé des mains de nos ennemis je prens la liberté de vous addresser le memoire ci joint, supliant Votre excellence de vouloir bien y jetter les yeux, et m’honnorer de ses ordres que j’attens avec autant d’empressement que j’en ai a vous prier d’agrèer les assurances des sentimens de la parfaite vénération et du profond respect avec lesquels je suis Monseigneur Votre tres humble et tres obeissant serviteur
Cesar Lefrancq
 
Notation: Cezar Lefrancq’s Memoire
